 In the Matter Of CONTINENTAL OIL COMPANY,EMPLOYERandUNITEDASSOCIATION OF JOURNEYMEN AND APPRENTICES OF THE PLUMBINGAND PIPEFITTING INDUSTRY OF THE UNITED'STATES AND CANADA,LOCAL UNION No. 30,A. F. L., PETITIONERCase No. 19-IBC--1SUPPLEMENTAL DECISIONANDORDER DENYING MOTION FOR RECONSIDERATIONApril 13, 1950On March 20, 1950, the Board issued a Decision and Direction ofElection in the above-entitled proceeding,' finding that "All pipefitters at the Employer's refinery in Billings, Montana, excludingsupervisors as defined in the Act" may, if they so desire, constitute aseparate appropriate unit.The Decision stated that the "votinggroup includes only those pipe fitters who are working at their tradefor the Employer. It does not include any pipe fitters who may beworking at other than pipe-fitting work."On March 30, 1950, the Employer, contending that the Decision isnot based upon the record, filed with the Board a motion for recon-sideration and clarification which included a motion to dismiss thepetition on the ground that the unit is inappropriate.The Employerrequests that, in the event that its motion to dismiss is denied, theBoard clarify its unit description with respect to (1) whether welderswho weld pipe are included and (2) whether certain temporary pipefitters are included.The Board has consideredde novothe entire record in the case.Forthe reasons given below, the Employer's motion to dismiss the petition.is hereby denied.We think the Decision is clearly based upon the fact that journey-men pipe fitters constitute an historically recognized craft, and assuch are entitled to separate representation absent compelling reasons'88 NLRB 1302.89 NLRB No. 68.416 CONTINENTAL OIL COMPANY417for denying it to them.2The Employer disputes our finding thatthe pipe fitters are journeymen.Although the record does not clearlyshow that "most of" the pipe fitters have served a 5-year apprentice-ship, the Employer admitted at the hearing that its regular pipe fit-ters are highly skilled, and, in its motion to reconsider, it admits thatthey do pipe-fitting work. In view of these facts, we find no merit inthe Employer's objection to the finding.As the unit found is a craftunit, it follows that welders are not included.The record shows that at the time of the hearing the Employer em-ployed two regular pipe fitters 3 and four temporary pipe fitters.'As the temporary pipe fitters were hired only for periods varyingfrom 30 to 90 days, and as they have no prospect of permanent em-ployment by the Employer, we believe that they do not have a sufficientinterest in the selection of a bargaining representative to entitle themWe therefore find that the temporary pipe fitters are ineligi-ble to vote in the election directed in this proceeding.In accordance with the Employer's request for clarification, weshall restate the unit description as follows :All regularly employed pipe fitters at the Employer's refinery inBillings,Montana, excluding temporary pipe fitters, welders, andsupervisors as defined in the Act.Apart from the foregoing clarifications of the Decision and Direc-tion of Election, the Employer's motion is denied.MEMBERS HOUSTON and MURDOCK took no part in the considerationof the above Supplemental Decision and Order Denying Motion forReconsideration.2We are not persuaded that such reasons are to be found in the small size of the refinery,or in the fact that pipe fitters sometimes work in crews with other maintenance employees.3 The Employer states that in the future its full complement will number three regularpipe fitters.' In addition,the record shows that there were an indeterminate number of pipe fittersworking in the Employer's refinery, but on the payroll of an independent contractor.These pipe fitters would of course be excluded from any unit of employees of the Employerherein